PER CURIAM
Husband appeals from the property division made by the trial court in this dissolution case. We affirm the property division, but the parties agree that paragraph 2 of the decree does not accurately state the parties’ interest in the residence awarded to husband. Accordingly, that provision of the decree requires modification, and we remand the case to the trial court to make that modification. We assume that the parties will be able to agree on the modification to be made; if not, the trial court is instructed to modify paragaraph 2 of the decree to reflect that the interest awarded to husband is the vendees’ interest under a certain land sale contract which is subject to a prior deed of trust.
Affirmed as modified and remanded for further proceedings. Costs to respondent.